Exhibit 10.1
Execution Version
 
CONTINGENT PAYMENT RIGHTS PURCHASE AGREEMENT
by and among
DELTA PETROLEUM CORPORATION
AND
TRACINDA CORPORATION
Dated as of March 26, 2009
 

 



--------------------------------------------------------------------------------



 



CONTINGENT PAYMENT RIGHTS PURCHASE AGREEMENT
     This CONTINGENT PAYMENT RIGHTS PURCHASE AGREEMENT, dated as of March 26,
2009 (this “Agreement”), is entered into by and among Delta Petroleum
Corporation, a Delaware corporation (the “Company”) and Tracinda Corporation, a
Nevada corporation (“Purchaser”).
RECITALS
     WHEREAS, the Company wishes to issue and sell to Purchaser, and Purchaser
wishes to purchase, certain contingent payment rights pursuant to the terms and
conditions of this Agreement;
     NOW, THEREFORE, for and in consideration of the premises and the
consummation of the transactions referred to above, it is mutually covenanted
and agreed as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them as follows:
     “Additional Closing” has the meaning set forth in Section 2.3.
     “Affiliate” of a Person means a Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first mentioned Person.
     “Agreed Conditions” means: (a) the Company shall have cured all Defaults
(as defined in the Credit Agreement); and (b) the repurchase contemplated by
Section 5.4 will not constitute such a Default.
     “Amber” means Amber Resources Company of Colorado, a Delaware corporation
and a 91.68%-owned Subsidiary of the Company.
     “Annual Report” has the meaning set forth in Section 3.1(e).
     “Board of Directors” means the board of directors of the Company.
     “Business Day” means any day other than a Saturday, Sunday or a day on
which banking institutions in Denver, Colorado or Los Angeles, California are
authorized or obligated by law or executive order to remain closed.
     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than six months from the
date of acquisition, (b) certificates of deposit with maturities of six months
or less from the date of acquisition, bankers’ acceptances with maturities not
exceeding six months and overnight bank deposits, in each case with any
commercial bank organized and in existence under the laws of the United States
and having capital and surplus in excess of $500 million, (c) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (a) and (b) above entered into with any financial
institution meeting the qualifications specified in clause (b) above,
(d) commercial paper having the highest rating obtainable from Moody’s Investors
Service, Inc. or Standard & Poor’s Ratings Services and in each case maturing
within 180 days after the date of acquisition, (e) investments in commercial
paper, maturing not more than 180 days after the date of acquisition, issued by
a corporation organized and in existence under the laws of the United States or
any foreign country

1



--------------------------------------------------------------------------------



 



recognized by the United States with a rating at the time as of which any
investment therein is made of “P-1” (or higher) according to Moody’s Investor
Service, Inc. or “A-1” (or higher) according to Standard & Poor’s Ratings
Services, and (f) money market mutual funds substantially all of the assets of
which are of the type described in the foregoing clauses (a) through (e) above.
     “Claims Expenses” means the sum of all fees, costs and expenses (including
attorneys’ fees and expenses, including fees paid in exchange for services
provided by outside counsel in connection with prosecuting the Litigation that
are contingent on the success of the Litigation) incurred or accrued by the
Company in prosecuting, defending and/or settling the Litigation; provided that
the Royalties shall not be deemed to be Claims Expenses.
     “Closings” means the Initial Closing and the Additional Closing, each of
which may from time to time be referred to as a “Closing.”
     “Common Stock” means the Company’s common stock, par value $0.01 per share.
     “Commission” means the Securities and Exchange Commission of the United
States of America.
     “Control” (including the terms “controlled,” “controlled by” and “under
common control with”) means the possession, directly or indirectly or as trustee
or executor, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of stock, including the
power to dispose of or vote such stock, as trustee or executor, by contract or
otherwise.
     “CPR” means a right to receive a payment in cash from the Net Proceeds
pursuant to the terms of this Agreement.
     “CPR Payment Amount” for the CPR purchased at the Initial Closing, means up
to $16,619,288.69 of the Net Proceeds, and for the CPR purchased at the
Additional Closing, if any, means up to $11,265,423.87 of the Net Proceeds, and
in the aggregate for both CPRs up to $27,884,712.56 of the Net Proceeds.
     “CPR Payment Date” means the date on which Purchaser receives payment
pursuant to Section 2.5(a).
     “CPR Purchase Price” has the meaning set forth in Section 2.
     “Credit Agreement” means that certain Second Amended and Restated Credit
Agreement dated as of November 3, 2008, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated as of March 2,
2009, by and among the Company, as borrower, JPMorgan Chase Bank, N.A., as
administrative agent and each of the other financial institutions party thereto,
as the same may be amended, supplemented or otherwise modified from time to
time.
     “Delivery Instructions” means instructions addressed to Bank of Oklahoma,
in form and substance reasonably satisfactory to Purchaser, directing the
delivery to Purchaser, via wire transfer in immediately available funds, of the
CPR Payment Amount promptly, but in no event later than two Business Days after
receipt by the Company of the Litigation Proceeds.
     “Encumbrances” means any and all liens, charges, security interests,
financing statements, encumbrances, options, claims, mortgages, pledges,
proxies, voting trusts or agreements, obligations, understandings or
arrangements, defects or imperfections of title or other restrictions on title
or transfer of any nature whatsoever, including any conditional sale or other
title retention agreement.

2



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities and Exchange Act of 1934, as amended
from time to time, or any successor legislation, and any regulations or rules
promulgated thereunder.
     “Governmental Entity” means any domestic or foreign court, arbitral
tribunal, administrative agency or commission or other governmental or other
regulatory authority or agency.
     “Initial Closing” has the meaning set forth in Section 2.3(a).
     “Litigation” means the portion of the case entitled Amber Resources Co., et
al. v. United States, Civ. Act. No. 2-30, filed in the United States Court of
Federal Claims on January 9, 2002, covered by judgments in the amounts of
$58,527,277 entered in favor of the Company and $1,496,234.86 entered in favor
of Amber, and against the United States of America by the United States Court of
Federal Claims on January 12, 2007, and described in the decision of the United
States Court of Appeals for the Federal Circuit dated August 25, 2008.
     “Litigation Proceeds” means the gross amount of all judgments,
compensation, damages, penalties, interest and other payments in the form of
cash or Cash Equivalents, if any, received by the Company relating to claims of
the Company and Amber in the Litigation, whether pursuant to court order at
trial or upon appeal or pursuant to the terms of any settlement agreement.
     “Material Adverse Effect” means a material adverse effect on the business,
assets, liabilities, financial condition or results of operations of the Company
and its Subsidiaries taken a whole, or a material adverse effect on the ability
of the Company to perform its obligations under this Agreement; provided
however, that none of the following individually or in the aggregate, will be
deemed to have a Material Adverse Effect: (x) fluctuations in the market price
of the Common Stock; or (y) any change or effect arising out of general economic
conditions or conditions generally affecting the petroleum and natural gas
industries.
     “Net Proceeds” means the sum of (a) the Litigation Proceeds relating to the
claims of Amber in the Litigation and (b) 50% of the difference between the
Litigation Proceeds relating to the claims of the Company in the Litigation and
the Royalties.
     “Opinion” has the meaning set forth in Section 4.1(c).
     “Parties” means the Company and Purchaser, and “Party” means either, as
applicable.
     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, business trust, association, joint-stock company,
trust, estate, unincorporated organization or government or any agency or
political subdivision thereof.
     “Royalties” means the overriding royalties on the Litigation Proceeds, in
the approximate amount of 8% of the Litigation Proceeds, referred to in Item 3
of the Annual Report.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, or any successor legislation, and any regulations or rules promulgated
thereunder.
     “Subsidiary” when used with respect to any Person means any corporation or
other organization, whether incorporated or unincorporated, of which such Person
directly or indirectly owns or controls at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions with respect to
such corporation or other organization, or any organization of which such Person
is a general partner.

3



--------------------------------------------------------------------------------



 



     “Surviving Person” has the meaning set forth in Section 7.1.
ARTICLE II
PURCHASE OF CONTINGENT PAYMENT RIGHTS
     Section 2.1 Purchase of CPRs. Subject to the terms and conditions of this
Agreement, at the Closings, Purchaser shall be obligated to purchase, and the
Company shall be obligated to sell to Purchaser, the CPRs, as set forth in this
Article II, free and clear of all Encumbrances, except for any restrictions on
transfer arising under the Securities Act or any applicable state securities
laws.
     Section 2.2 Purchase Price. The Purchaser agrees to pay to the Company
Fourteen Million Nine Hundred Thousand dollars ($14,900,000) at the Initial
Closing as the purchase price for the CPR purchased and sold at such Closing,
and Ten Million One Hundred Thousand dollars ($10,100,000) at the Additional
Closing as the purchase price for the CPR purchased and sold at such Closing,
for an aggregate purchase price of Twenty Five Million dollars ($25,000,000)
(the “CPR Purchase Price”). The Parties agree that the portion of the CPR
Purchase Price allocable to the Litigation Proceeds relating to the claims of
Amber in the Litigation is $100,000.
     Section 2.3 Closings; Closing Deliveries.
     (a) Closings. The Closings of the purchase and sale of the CPRs pursuant to
this Agreement shall occur at the offices of Davis Graham & Stubbs LLP located
at 1550 Seventeenth Street, Suite 500, Denver, CO 80202 at 10:00 a.m., Mountain
Time, or at such other time or location as agreed in writing by the Parties. The
initial Closing of the first CPR shall occur concurrently with the execution and
delivery of this Agreement (the “Initial Closing”), and a second Closing of the
second CPR shall occur on the first Business Day following the date on which the
Company and Purchaser receive the Opinion described in Section 4.1(c) (the
“Additional Closing”). In the event the Company and Purchaser do not receive the
Opinion on or prior to April 15, 2009, then the Parties’ obligations under this
Agreement with respect to the second CPR shall terminate, and neither Party
shall have any obligation to the other relating to the second CPR; provided that
the failure to receive the Opinion did not arise from a breach of this Agreement
by such Party.
     (b) Closing Deliveries by the Company. At each Closing, the Company shall
deliver: (i) one or more certificates representing the CPR being purchased at
such Closing in substantially the form attached hereto as Exhibit A (each, a
“CPR Certificate”), each such certificate to be duly and validly issued in favor
of Purchaser (or an Affiliate thereof designated by Purchaser) and otherwise
sufficient to vest in Purchaser (or an Affiliate thereof designated by
Purchaser) good title to such CPR; (ii) an original execution copy of the
Delivery Instructions dated the date of such Closing; and (iii) an opinion of
Davis Graham & Stubbs LLP in form and substance reasonably satisfactory to
Purchaser.
     (c) Closing Deliveries by Purchaser. At each Closing, Purchaser shall
deliver: (i) the CPR Purchase Price by wire transfer of immediately available
funds to an account designated by the Company at least two Business Days prior
to such Closing; and (ii) an opinion of Glaser, Weil, Fink, Jacobs & Shapiro,
LLP in form and substance reasonably satisfactory to the Company.

4



--------------------------------------------------------------------------------



 



     Section 2.4 Assignment; Voting; Interest in the Company.
     (a) No Assignment. The CPRs shall not be assignable or otherwise
transferable by Purchaser, except by operation of law; provided that Purchaser
may assign and/or pledge the CPRs as security to third party financing sources.
     (b) No Voting Rights. The CPRs shall not have any voting or dividend rights
and shall not bear a stated rate of interest.
     (c) No Ownership Interest. The CPRs shall not represent any equity or
ownership interest in the Company.
     Section 2.5 Payment of the CPR Payment Amount. Within one day after each
receipt by the Company of any Litigation Proceeds, the Company shall notify
Purchaser in writing of the amount of the Litigation Proceeds received by the
Company (the “Notice”). The Company will cause the CPR Payment Amount relating
to the Litigation Proceeds described in the Notice to be paid to Purchaser or
Purchaser’s transferee out of the Net Proceeds promptly, but in no event later
than two Business Days, after tender by Purchaser or Purchaser’s transferee of
the applicable CPR Certificate. In the event that the Company receives
Litigation Proceeds on more than one date, then the CPR Payment Amount with
respect to any such Litigation Proceeds shall be paid with respect to each such
receipt of Litigation Proceeds. The calculation of the CPR Payment Amount
following the calculation of the initial CPR Payment Amount shall be made on a
cumulative basis to reflect the receipt of all Litigation Proceeds received to
date and the prior payment of any CPR Payment Amounts. Upon partial payment of
the CPR Payment Amount represented by a CPR Certificate, the Company shall
promptly issue a new CPR Certificate representing the remaining CPR Payment
Amount owing hereunder.
ARTICLE III
COMPANY REPRESENTATIONS AND WARRANTIES
     Section 3.1 Company Representations and Warranties. The Company hereby
represents and warrants to Purchaser as follows:
     (a) Organization. The Company is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company has the requisite corporate power and authority to own, lease and
operate its assets and properties and to carry on its business as it is now
being conducted. The Company is qualified to transact business and is in good
standing in each jurisdiction in which the properties owned, leased or operated
by it or the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so qualified and in good standing
would not reasonably be expected to have a Material Adverse Effect.
     (b) Authorization; Validity of Agreement. The Company has full corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby have been duly approved and authorized by (i) a majority of the Board of
Directors and (ii) a majority of the members of the Board of Directors other
than Messrs. Parker, Murren and Taylor, which approvals and authorizations
included a determination that the fair market value of the CPRs is no greater
than the CPR Purchase Amount. No other corporate action, including the vote or
consent of the Company’s stockholders on the part of the Company is necessary to
authorize the execution and delivery by the Company of this Agreement or the
consummation of the transactions contemplated hereby.

5



--------------------------------------------------------------------------------



 



     (c) Execution; Validity of Agreement. This Agreement has been duly executed
and delivered by the Company and, assuming due and valid authorization,
execution and delivery hereof by Purchaser, is a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms:
except as such enforceability may be limited by the effects of bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights, and the general principles of
equity.
     (d) Consents and Approvals; No Violations. Except for the filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act, state
securities or blue sky laws, none of the execution, delivery or performance of
this Agreement by the Company, the consummation by the Company of the sale of
the CPRs in accordance herewith or compliance by the Company with any of the
provisions hereof will (1) conflict with or result in any breach of any
provision of the certificate of incorporation or by-laws of the Company,
(2) require any filing with, or permit, authorization, consent or approval of,
any Governmental Entity or any other Person, (3) result in a material violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, lease, license, contract, agreement or other
instrument or obligation (collectively, “Agreements”) to which the Company is a
party or to which its assets are subject, including any Agreement entered into
in connection with the Litigation or (4) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Company, including any
order, writ, injunction or decree issued in the Litigation.
     (e) Litigation. The description of the Litigation set forth in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008
(the “Annual Report”) is true, correct and complete in all material respects.
The Company has provided Purchaser with true, correct and complete copies of
(i) the final order of the United States Court of Federal Claims dated
January 12, 2007, (ii) the Federal Circuit Opinion, and (iii) two orders of the
United States Court of Appeal for the Federal Circuit granting unopposed motions
for the stay of mandate extending the time available to appeal the Federal
Circuit Opinion.
     (f) Title. Upon the Closings, Purchaser will own and have good and
marketable title to the CPRs to which each such Closing relates, free and clear
of any Encumbrance. None of the Company’s rights in the Litigation Proceeds
payable to Purchaser pursuant to the terms and conditions of this Agreement are
subject to any Encumbrance, except as disclosed in the Annual Report. Upon the
CPR Payment Date, Purchaser will own and have good and marketable title to the
CPR Payment Amount.
     Section 3.2 Purchaser Representations and Warranties. Purchaser hereby
represents and warrants to the Company as follows:
     (a) Organization; Authorization; Validity of Agreement. Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Purchaser of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by the Board of Directors of Purchaser, and no other corporate action, including
the vote or consent of Purchaser’s shareholder, on the part of Purchaser is
necessary to authorize the execution and delivery by Purchaser of this Agreement
or the consummation of the transactions contemplated hereby.
     (b) Execution; Validity of Agreement. This Agreement has been duly executed
and delivered by Purchaser, and assuming due and valid authorization, execution
and delivery hereof by the Company, is a valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance

6



--------------------------------------------------------------------------------



 



with its terms, except as such enforceability may be limited by the effects of
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights, and the general
principles of equity.
     (c) Consents and Approvals; No Violations. Except for the filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act, state
securities or blue sky laws, none of the execution, delivery or performance of
this Agreement by Purchaser, the consummation by Purchaser of the purchase of
the CPRs in accordance herewith or compliance by Purchaser with any of the
provisions hereof will (1) conflict with or result in any breach of any
provision of the articles of incorporation or bylaws of Purchaser, (2) require
any filing with, or permit, authorization, consent or approval of, any
Governmental Entity, (3) result in a material violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
lease, license, contract, agreement or other instrument or obligation to which
Purchaser is a party or to which its assets are subject, or (4) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Purchaser.
     (d) Acquisition of CPRs for Investment; Ability to Evaluate and Bear Risk.
          (i) Purchaser is acquiring the CPRs for investment and not with a view
toward, or for sale in connection with, any distribution thereof in violation of
any applicable securities law, nor with any present intention of distributing or
selling the CPRs. Notwithstanding the foregoing, Purchaser shall be permitted to
assign and/or pledge all or any portion of the CPRs to any third party financing
sources.
          (ii) Purchaser is an “accredited investor” as defined in Regulation D
under the Securities Act and able to bear the economic risk of holding the CPRs
for an indefinite period, and has knowledge and experience in financial and
business matters such that it is capable of evaluating the risks of the
investment in the CPRs.
ARTICLE IV
CONDITIONS TO CLOSINGS
     Section 4.1 Conditions to Each Party’s Obligation to Close. The respective
obligations of each Party to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction or waiver, at or prior to each
Closing, of each of the following conditions:
     (a) Statutes; Court Orders. No statute, rule or regulation shall have been
enacted or promulgated by any Governmental Entity which prohibits the
consummation of the transactions contemplated by this Agreement; and there shall
be no order or injunction of a court of competent jurisdiction in effect
precluding or prohibiting consummation of the transactions contemplated by this
Agreement
     (b) Government Action. There shall not be threatened or pending any suit,
action or proceeding by any Governmental Entity seeking to restrain or prohibit
the consummation of the transactions contemplated by this Agreement.
     (c) Opinion. In connection with the Additional Closing, the Parties shall
have received an opinion of an independent investment banking firm, reasonably
acceptable to each Party, that the transactions contemplated by this Agreement
are not materially less favorable than those that might reasonably have been
obtained in a comparable transaction at such time on an arm’s-length basis from
a non-affiliate (the “Opinion”).

7



--------------------------------------------------------------------------------



 



     Section 4.2 Conditions to Purchaser’s Obligation to Close. The obligation
of Purchaser to consummate the transactions contemplated by this Agreement shall
be subject to the satisfaction or waiver, at or prior to each Closing, of each
of the following conditions:
     (a) Representations and Warranties. The representations and warranties of
the Company set forth in this Agreement shall be true and correct as of the
Closing Date as though made on and as of the Closing Date.
     (b) Covenants. The Company shall have complied in all material respects
with all of its covenants, agreements and obligations contained in this
Agreement.
     (c) Closing Deliveries. Purchaser shall have received each of the Closing
deliveries specified in Section 2.3(b).
     Section 4.3 Conditions to the Company’s Obligation to Close. The obligation
of the Company to consummate the transactions contemplated by this Agreement
shall be subject to the satisfaction or waiver at or prior to each Closing of
each of the following conditions:
     (a) Representations and Warranties. The representations and warranties of
Purchaser set forth in this Agreement shall be true and correct as of the
Closing Date as though made on and as of the Closing Date.
     (b) Covenants. Purchaser shall have complied in all material respects with
all of its covenants, agreements and obligations contained in this Agreement.
     (c) Closing Deliveries. The Company shall have received each of the Closing
deliveries specified in Section 2.3(c).
ARTICLE V
COVENANTS
     Section 5.1 Further Assurances. Each of the Parties will cooperate and
consult with the other and use reasonable best efforts to prepare and file all
necessary documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to obtain all necessary permits,
consents, orders, approvals and authorizations of, or any exemption by, all
third parties and Governmental Entities, and the expiration or termination of
any applicable waiting periods, necessary or advisable to consummate the
transactions contemplated by this Agreement, to effectuate recovery of the
Litigation Proceeds and to perform the covenants contemplated by this Agreement.
     Section 5.2 Certain Duties and Responsibilities Regarding the Litigation.
     (a) Supervision of the Litigation. As between the Parties, the Company
shall have the sole power and duty to direct and supervise all matters involving
the Litigation (including trial and appeal strategy and planning and settlement
strategy); provided, however, that the Company will not, without the prior
written approval of Purchaser, enter into any settlement agreement with respect
to the claims of the Company in the Litigation pursuant to which the amount of
the Litigation Proceeds is less than $59,899,025.
     (b) Information About the Status of the Litigation. The Company shall
confer with Purchaser in person or by telephone within one Business Day
following any material developments in the Litigation to keep Purchaser informed
about such developments. However, no information shall be

8



--------------------------------------------------------------------------------



 



provided by the Company to Purchaser if doing so would violate the terms of any
protective or confidentiality order entered in the Litigation or the joint
plaintiffs and common interest agreement entered in the Litigation.
     (c) Confidentiality. Purchaser shall enter into a confidentiality agreement
in a form reasonably acceptable to the Company (the “Confidentiality Agreement”)
pursuant to which Purchaser agrees to hold any business or confidential
information exchanged or discovered with respect to another party or the
Litigation and not to disclose the same to any third party or to use such
information for any purpose other than as permitted therein; provided that no
information shall be provided by the Company to the Purchaser if doing so would
violate the terms of any protective or confidentiality order entered in the
Litigation or the joint plaintiffs and common interest agreement entered in the
Litigation.
     (d) Copies of Litigation Documents. Until the Litigation has been settled
or is final and not subject to further judicial review (by appeal or otherwise),
the Company and Purchaser shall cooperate in good faith in order to ensure that,
except as otherwise required by applicable law or court order, Purchaser is
provided with copies by the Company of any and all records and documents that
are in the possession, custody or control of the Company as are reasonably
necessary or desirable in order to inform Purchaser as to the status of the
Litigation, other than records and documents subject to the attorney-client or
work product privileges or the joint plaintiffs and common interest agreement
entered in the Litigation.
     (e) Delivery of Litigation Documents. In the event the Company receives any
notices, documents or information in respect of the Litigation, the Company
shall deliver the same to Purchaser, within three Business Days of the Company’s
receipt thereof.
     (f) Responsibility for Claims Expenses. The Company shall be solely
responsible for payment of the Claims Expenses, and the Claims Expenses shall
not diminish or be deducted from the CPR Payment Amount.
     Section 5.3 Disclaimer of Security Interest. Tracinda hereby expressly
disclaims any security interest or lien in the CPRs or the underlying Litigation
Proceeds.
     Section 5.4 Repurchase. At any time after the satisfaction of the Agreed
Conditions, and prior to the receipt of Litigation Proceeds by the Company,
Purchaser may request the Company to repurchase either or both of the CPRs. Upon
receipt of such a request from Purchaser, the Company agrees to negotiate in
good faith with Purchaser in an effort to determine mutually satisfactory,
commercially reasonable terms for any such repurchase; provided that the Parties
acknowledge that if they are unable to agree to such terms, the Company will not
repurchase the CPRs.
ARTICLE VI
AMENDMENTS
     Section 6.1 Amendments and Waivers. This Agreement may not be amended or
supplemented, unless set forth in a writing signed by each party hereto. Except
as otherwise permitted in this Agreement, the terms or conditions of this
Agreement may not be waived unless set forth in a writing signed by the party
entitled to the benefits thereof. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of such provision at any
time in the future or a waiver of any other provision hereof. The rights and
remedies of the parties hereto are cumulative and not alternative. Except as
otherwise provided in this Agreement, neither the failure nor any delay by any
party hereto in exercising any right, power or privilege under this Agreement
will operate as a waiver of such right, power or privilege, and no single or
partial exercise of any such right, power or privilege will preclude

9



--------------------------------------------------------------------------------



 



any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege.
     Section 6.2 Effect of Amendments. Upon the execution of any amendment under
this Article VI, this Agreement shall be modified in accordance therewith, and
such amendment shall form a part of this Agreement for all purposes and every
party hereto shall be bound thereby.
ARTICLE VII
CONSOLIDATION, MERGER, SALE OR CONVEYANCE
JOINT AND SEVERAL RESPONSIBILITY
     Section 7.1 The Company May Consolidate, Etc. The Company shall not
consolidate with or merge into any other Person or convey, transfer or lease its
properties and assets substantially as an entirety to any Person, except that
the Company may consolidate with or merge into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, if the Person formed by such consolidation or into which the Company is
merged or the Person that acquires by conveyance or transfer, or that leases,
the properties and assets of the Company substantially as an entirety (the
“Surviving Person”) shall expressly assume payment of amounts as required under
this Agreement and the performance of every duty and covenant of this Agreement
on the part of the Company to be performed or observed. For purposes of this
Section 7.1, “convey, transfer or lease its properties and assets substantially
as an entirety” shall mean properties and assets contributing in the aggregate
at least 50% of the value of the Company’s assets as reported in the Company’s
last available periodic financial report (quarterly or annual, as the case may
be).
     Section 7.2 Successor Substituted. Upon any consolidation or merger of the
Company with or into any other Person, or any conveyance, transfer or lease of
the properties and assets substantially as an entirety to any Person in
accordance with Section 7.1, the Surviving Person shall succeed to, and be
substituted for, and may exercise every right and power of, the Company under
this Agreement with the same effect as if the Surviving Person had been named as
the Company herein, and thereafter, except in the case of a lease, the
predecessor Person shall be relieved of all obligations and covenants under this
Agreement.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
     Section 8.1 Notices. Unless otherwise provided herein, any notice, request,
waiver, instruction, consent or document or other communication required or
permitted to be given by this Agreement shall be effective only if it is in
writing and (i) delivered by hand or sent by certified mail, return receipt
requested, (ii) if sent by a nationally-recognized overnight delivery service
with delivery confirmed, or (iii) if faxed (or other similar electronic means),
with receipt confirmed as follows:

     
If to the Company:
  Delta Petroleum Corporation
 
  370 17th Street, Suite 4300
 
  Denver, Colorado 80202
 
  Attn: Roger A. Parker
 
  Fax: (303) 293-0066

10



--------------------------------------------------------------------------------



 



     
with a copy to:
  Davis Graham & Stubbs LLP
 
  1550 17th Street, Suite 500
 
  Denver, Colorado 80202
 
  Attn: Ronald R. Levine, II
 
  Fax: (303) 893-1379
 
   
If to Purchaser:
  Tracinda Corporation
 
  150 South Rodeo Drive
 
  Suite 250
 
  Beverly Hills, California 90212
 
  Attn: Richard E. Sobelle
 
  Fax: (310) 271-3416
 
   
with a copy to:
  Glaser, Weil, Fink, Jacobs & Shapiro LLP
 
  10250 Constellation Boulevard
 
  19th Floor
 
  Los Angeles, California 90067
 
  Attn: Janet S. McCloud
 
  Fax: (310) 556-2920

     The parties shall promptly notify each other of any change in their
respective addresses or facsimile numbers or of the individual or entity or
office to receive notices, requests or other communications under this
Section 8.1. Notice shall be deemed to have been given as of the date when so
personally delivered, when physically delivered by the U.S. Postal Service at
the proper address, the next day when delivered during business hours to an
overnight delivery service properly addressed or when receipt of a facsimile is
confirmed, as the case may be, unless the sending party has actual knowledge
that such notice was not received by the intended recipient
     Section 8.2 Effect of Headings. The Article and Section headings herein are
for convenience only and shall not affect the construction hereof.
     Section 8.3 Successors and Assigns. All covenants and agreements in this
Agreement by the Company shall bind its successors and assigns, whether so
expressed or not.
     Section 8.4 Benefits of Agreement. Nothing in this Agreement, express or
implied, shall give to any Person (other than the Parties hereto and their
permitted successors and assigns hereunder) any benefit or any legal or
equitable right, remedy or claim under this Agreement or under any covenant or
provision herein contained, all such covenants and provisions being for the sole
benefit of the Parties hereto and their permitted successors and assigns
hereunder.
     Section 8.5 Governing Law. This Agreement and the Confidentiality Agreement
shall be governed by the laws of the State of Delaware, without regard to
conflict of laws principles.
     Section 8.6 Choice of Venue. The parties agree that any actions or other
proceedings arising out of or relating to this Agreement shall be brought by the
parties and held and determined only in a Delaware state court or a federal
court sitting in that state which shall be the exclusive venue of any such
action or proceeding. Each party waives any objection which such party may now
or hereafter have to the laying of venue of any such action or proceeding, and
irrevocably consents and submits to the jurisdiction of such court (and the
appropriate appellate courts) in any such action or proceeding. Any and all
service of process and any other notice in any such action or proceeding shall
be effective against such party

11



--------------------------------------------------------------------------------



 



when transmitted in accordance with Section 8.1. Nothing contained herein shall
be deemed to affect the right of any Party to serve process in any manner
permitted by applicable laws.
     Section 8.7 Acknowledgment of Non-Party Status. The parties hereto
acknowledge that Kirk Kerkorian is not a party to this Agreement or any of the
other documents delivered at the Closing. Accordingly, the parties hereto hereby
agree that in the event (i) there is any alleged breach or default by any party
under this Agreement, or (ii) any party hereto has any claim arising from or
relating to the transactions contemplated by this Agreement, no party hereto,
nor any party claiming through it (to the extent permitted by applicable law)
shall commence any proceedings or otherwise seek to impose any liability
whatsoever against Mr. Kerkorian by reason of such alleged breach, default or
claim.
     Section 8.8 Legal Holidays. In the event that the CPR Payment Date shall
not be a Business Day, then (notwithstanding any provision of this Agreement to
the contrary) any payment required to be made in respect of a CPR on such date
need not be made on such date, but may be made on the next succeeding Business
Day with the same force and effect as if made on the applicable CPR Payment
Date.
     Section 8.9 Severability Clause. In case any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, but this Agreement
shall be construed as if such invalid or illegal or unenforceable provision had
never been contained herein. Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the court or other tribunal
making such determination is authorized and instructed to modify this Agreement
so as to effect the original intent of the parties as closely as possible so
that the transactions and agreements contemplated herein are consummated as
originally contemplated to the fullest extent possible.
     Section 8.10 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be deemed to constitute but one and the same
instrument.
     Section 8.11 Entire Agreement. This Agreement represents the entire
understanding of the parties hereto with reference to the transactions and
matters contemplated hereby and thereby and this Agreement supersedes any and
all prior oral or written agreements regarding the transactions and matters
contemplated hereby and thereby.
     Section 8.12 Specific Performance. Purchaser and the Company each agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed by them in accordance with the terms hereof
and that each party shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity. Each party hereto
expressly waives any requirement that any other party hereto obtain any bond or
provide any indemnity in connection with any action seeking injunctive relief or
specific enforcement of the provisions of the Agreement.
     Section 8.13 Time of the Essence. Time is of the essence in the performance
of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Contingent Payment
Rights Purchase Agreement of the date first written above.

            DELTA PETROLEUM CORPORATION
      By:   /s/ Roger A. Parker         Name:   Roger A. Parker        Title:  
Chairman/CEO        TRACINDA CORPORATION
      By:   /s/ Anthony Mandekic         Name:   Anthony Mandekic       
Title:   Secretary/Treasurer   





--------------------------------------------------------------------------------



 



Exhibit A
Form of CPR Certificate
CONTINGENT PAYMENT RIGHTS CERTIFICATE
CPR No.           
[$                    ]
     This Contingent Payment Rights Certificate (this “Certificate”) is issued
by Delta Petroleum Corporation, a Delaware corporation (the “Company”), to
Tracinda Corporation, a Nevada corporation (the “Purchaser”), pursuant to
Section 2.3(b) of that certain Contingent Payment Rights Purchase Agreement by
and between the Company and Tracinda dated March 26, 2009 (the “Purchase
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Purchase Agreement.
     This Certificate evidences a right to receive a payment from the Net
Proceeds pursuant to the terms of the Purchase Agreement in an amount not to
exceed [$                    ].
     This Certificate is transferable only by the holder (“Holder”) in person or
by its duly authorized representative. The Holder by receipt and acceptance of
this Certificate, manifests its consent that the Company may treat the holder of
this Certificate as the true owner hereof for all purposes. Transfer of a CPR
can only be made in compliance with the Purchase Agreement, including, without
limitation, the transfer restrictions therein, and upon delivery of the
Certificate(s) evidencing such CPR.
     This Certificate shall be governed by and construed in accordance with the
laws of the State of Delaware.
     IN WITNESS WHEREOF, the Company has executed this Contingent Payment Rights
Certificate as of this       day of                     , 2009.

            DELTA PETROLEUM CORPORATION
      By:           Name:           Title:        

